Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing USA Technologies, Inc. 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 December 20, 2007 LaTonya Reynolds, Esquire Division of Corporation Finance Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: USA Technologies, Inc. (the Company) Registration Statement on Form S-1 Registration Statement No. 333-147465 Dear Ms. Reynolds: This will follow up with your telephone conversation of this morning with our counsel, Douglas M. Lurio, Esquire, regarding the Companys acceleration request dated December 17, 2007, relating to the above-captioned Registration Statement. This will confirm that the Company acknowledges that the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ George R. Jensen, Jr. George R. Jensen, Jr. Chairman and Chief Executive Officer
